—Judgment affirmed. Memorandum: There is no merit to the contention that Supreme Court erred in denying defendant’s CPL 330.30 (2) motion to set aside the verdict on the ground of juror misconduct. The record shows that, during the viewing of the crime scene, two jurors, accompanied by a court deputy, walked around the corner and ran back. It appears that through that conduct those jurors sought to understand the evidence presented at trial (see, People v Landers, 264 NY 119, 123-124, rearg denied 264 NY 665). None of the jurors, however, was called to testify concerning the purpose of that conduct. The record thus fails to show the reasons for the jurors’ actions or any conclusions that were reached by the *984jurors, nor was it shown that the jurors’ actions were directly material to a point at issue in the trial and that they created a substantial risk of prejudice to the rights of defendant (cf, People v Brown, 48 NY2d 388, 394).
There also is no merit to the contention of defendant that he was deprived of his right to be present at all material stages of the trial. Specifically, defendant contends that, although he was present when the jury viewed the crime scene, he was unable to observe the actions of the two jurors after they walked around the corner and, therefore, he was not present when they received evidence from those actions. The record fails to show that any evidence was received by the jurors and thus does not support defendant’s contention. The argument set forth in the dissent is not raised by defendant and, therefore, may not be considered. Moreover, the visit by the jurors to the crime scene during their deliberations, upon consent of defense counsel in defendant’s presence, is not a part of the trial (see, People v Landers, supra, at 123; People v Thorn, 156 NY 286). Furthermore, because defendant consented to the viewing and defense counsel consented to a juror walking around the corner and running back, any objection to the manner in which the viewing was conducted, absent proof of juror misconduct, has been waived (see, People v White, 53 NY2d 721, 723).
All concur except Denman, P. J., and Balio, J., who dissent and vote to reverse in the following Memorandum.